Citation Nr: 0606919	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  96-28 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected lung disability from September 7, 1995, to 
November 24, 1998.  

2.  Entitlement to an increased (compensable) rating for a 
bilateral hearing loss disability.  

3.  Entitlement to an increased (compensable) rating for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 1961 to August 
1963, and from January 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, in which a 10 percent rating was 
assigned for the service-connected lung disability, effective 
from the date of claim on September 7, 1995; and 
noncompensable ratings were continued for the service-
connected bilateral hearing loss and migraine headaches.  

This appeal was last before the Board in May 2003, when it 
was remanded to the RO for further development.  By rating 
action dated in November 2005, the RO granted a 100 percent 
disability rating for the service-connected lung disability, 
effective from November 25, 1998.  Thus, only the issue of an 
increased rating for this disability from the date of claim 
in September 1995 to November 24, 1998, remains at issue in 
the present appeal.  

The issues of increased (compensable) ratings for bilateral 
hearing loss and for migraine headaches are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  Prior to November 25, 1998, the service-connected lung 
disability was characterized by normal lung volumes, no more 
than slight dyspnea on exertion, no rales or wheezing, and no 
more than moderately impaired diffusion capacity on pulmonary 
function tests.  

2.  Prior to November 25, 1998, there is no competent medical 
evidence of FEV-1 of 56- to 70-percent predicted; or FEV-
1/FVC of 56- to 70-percent; or DLCO(SB) of 56- to 65-percent 
predicted on pulmonary function tests.  


CONCLUSION OF LAW

Entitlement to a rating in excess of 10 percent for the 
service-connected lung disability from September 7, 1995, to 
November 24, 1998, is not established.  38 U.S.C.A. 
§ 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.97, Diagnostic Codes 6600, 6603, 6814 (1995) and 6603, 
6604, 6848 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim seeking a rating in excess 
of 10 percent for the service-connected lung disability from 
September 7, 1995, to November 24, 1998, the information he 
should provide to enable VA to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letters addressed to 
the appellant by VA dated July 8, 1999, June 9, 2003, and 
April 22, 2004.  In these letters, and in the statement of 
the case and supplements thereto, VA specifically informed 
the appellant of the current status of his claim and of the 
evidence already of record in support of the claim, and of 
what the evidence must show in order to support the claim.  
The appellant was also asked to inform VA of any additional 
evidence or information which he thought would support his 
claim, so that the RO could attempt to obtain this additional 
evidence for him.  Moreover, since the veteran was informed 
of the evidence that would be pertinent to his claim and 
requested to submit such evidence or provide the information 
necessary to enable the RO to obtain such evidence, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claim, and 
extensive VA and private medical records have also been 
obtained and reviewed.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  Unfortunately, as 
discussed below, the record pertaining to the period at issue 
in this appeal is incomplete and unsatisfactory; however, 
there does not appear to be any additional evidence which 
pertains to the symptoms and severity of the service-
connected lung disability for the period from September 1995 
to November 1998, which is not already of record.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in June 1996, long before the VCAA was 
enacted in November 2000.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in November 2005 after the final VCAA letters were issued in 
June 2003 and April 2004.  There is no indication or reason 
to believe that that the ultimate decision of the originating 
agency on the merits of this claim would have been different 
had initial adjudication been preceded by complete VCAA 
notification and development.  In sum, the Board is satisfied 
that VA has properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

Service connection has been established for a lung disability 
currently diagnosed as chronic obstructive pulmonary disease 
(COPD) with pulmonary emphysema.  This disability originated 
in service with an episode of pneumonia and a spontaneous 
left pneumothorax.  A 10 percent schedular disability rating 
has been assigned for this disability, effective from the 
date of the current claim, September 7, 1995.  Based upon the 
findings reported on a VA examination of the appellant on 
November 25, 1998, including pulmonary function tests at that 
time, a 100 percent schedular rating has been assigned, 
effective from that date.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

Prior to October 7, 1996, the Rating Schedule provided that 
mild chronic bronchitis (analogous to COPD), with a slight 
cough, no dyspnea, and few rales, warranted a noncompensable 
rating.  A 10 percent rating required evidence of moderate 
severity, with considerable night or morning cough, slight 
dyspnea on exercise, scattered bilateral rales.  The next 
higher rating of 30 percent was warranted for moderately 
severe COPD, with persistent cough at intervals throughout 
the day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, beginning chronic 
airway obstruction.  38 C.F.R. § 4.97, Diagnostic Code 6600 
(1995).  

Prior to October 7, 1996, the Rating Schedule provided that 
mild pulmonary emphysema, with evidence of ventilatory 
impairment on pulmonary function tests and/or definite 
dyspnea on prolonged exertion, warranted a 10 percent 
disability rating.  The next higher rating of 30 percent 
required evidence of moderate severity, with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on a level surface; pulmonary function tests 
consistent with findings of moderate emphysema.  38 C.F.R. 
§ 4.97, Diagnostic Code 6603 (1995).  

Prior to October 7, 1996, the Rating Schedule provided that 
mild pneumothorax/bronchial asthma characterized by paroxysms 
of asthmatic-type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several time a year with no clinical 
findings between attacks warranted a 10 percent rating.  
Moderate pneumothorax/bronchial asthma, characterized by 
rather frequent asthmatic attacks (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks, warranted a 30 percent rating.  The next higher 
rating of 60 percent required evidence of severe asthma, 
characterized by frequent asthma attacks (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  The maximum rating of 100 percent was assigned 
for pronounced asthma, characterized by very frequent asthma 
attacks with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1995).  

On and after October 7, 1996, the Rating Schedule provides 
that pneumothorax/COPD/pulmonary emphysema will be rated 
10 percent disabling with evidence of  an FEV-1 of 71- to 80-
percent predicted; or FEV-1/FVC of 71- to 80-percent; or 
DLCO(SB) 66- to 80-percent predicted.  The next higher rating 
of 30 percent will be assigned with evidence of an FEV-1 of 
56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 
percent.  38 C.F.R. § 4.97, Diagnostic Codes 6603, 6604, 
6848.  

Neither of these rating criteria appear to be significantly 
more liberal than the other, but there is no legal authority 
for applying the current rating criteria before the specified 
effective date of October 7, 1996.  38 U.S.C.A. § 5110(g) 
(West 2002).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability.  

The current claim seeking an increased rating for the 
service-connected lung disability was filed in September 
1995.  

Private hospital records dating from February 1995 indicated 
that the appellant was treated in the emergency room for 
probable right lower lobe pneumonitis.  Chest X-ray studies 
from this time also demonstrated some chronic lung disease.  

Private medical records dating from February 1995 to 
September 1997 are also of record.  In February 1995, 
physical examination of the appellant was mostly within 
normal limits.  Lungs were clear except for extremely 
fibrotic breath sounds and occasional expiratory wheezes; no 
rales, rhonchi, or friction rubs were appreciated.  The 
clinical assessment was of resolving pneumonia and chronic 
bronchitis.  Physical examination of the appellant in 
February 1997 indicated that breath sounds were normal 
without rales, rhonchi, wheezes, or friction rubs; but they 
were harsh and fibrotic.  

VA medical records dating from March 1996 up to November 24, 
1998, reflect no significant findings relating to the 
appellant's lung disability.  Thus, the appellant was seen in 
February 1997 for complaints of chills, fever, and a cough in 
connection with an upper respiratory infection and flu-like 
symptoms.  It was frequently reported in these medical 
records that the appellant smoked 1-1/2 packs of cigarettes 
daily, and that he was not interested in stopping his 
smoking.  On examination of the chest in March 1998, the 
lungs were clear to auscultation.  VA chest X-ray studies 
dating from August 1998, which showed no change from prior 
studies in March 1996 and March 1998, disclosed a normal 
heart size with evidence of pulmonary emphysema and minimal 
interstitial fibrosis.

On a VA examination of the appellant in March 1996, there 
were no rales or wheezing detected by the examiner, but there 
were diminished breath sounds.  The chest was symmetrical and 
not restricted in expansion.  The appellant complained of 
left-sided chest pain and of shortness of breath on exertion.  
His assertions that shortness of breath was aggravated by 
walking more than 60 yards or climbing up eight steps were 
not corroborated by the contemporary medical records.  

Pulmonary function tests administered by VA to the appellant 
in March 1996 reportedly disclosed a normal forced vital 
capacity (FVC) and FEV-1, and the FEV-1/FVC was mildly 
reduced, as were the mid-inspiratory flows.  Maximum 
voluntary ventilation and total lung capacity were normal, 
and the diffusion capacity for carbon monoxide (DLCO) was 
moderately reduced.  The inspiratory portion of the flow 
volume loop was normal; the expiratory portion showed some 
diminished peak flow with mild evidence of air trapping at 
the beginning of exhalation.  It was concluded that the 
appellant had mild obstructive airway disease characterized 
by normal lung volumes and moderately impaired diffusion 
capacity.  Unfortunately, no specific values for FVC, FEV-1, 
FEV-1/FVC, or DLCO(SB) were reported on this examination of 
the appellant, which was confirmed by another VA examiner who 
reviewed the relevant records in September 2005.  Similar 
findings and conclusions were reported on another VA 
examination of the appellant in December 1997.  The absence 
of specific numerical findings on these pulmonary function 
tests cannot be remedied at this late date, and the Board 
must try to rate the disability based upon the available 
evidence for the time period prior to November 25, 1998.  

The Board notes that wheezing was only detected once in 
connection with an acute episode of pneumonia.  In the 
absence of competent medical evidence of more than slight 
dyspnea on exercise, persistent cough at intervals throughout 
the day, considerable expectoration, rales throughout the 
chest, frequent asthmatic attacks, or specific findings on 
pulmonary function tests of FEV-1 of 56- to 70-percent 
predicted; or FEV-1/FVC of 56- to 70-percent; or DLCO(SB) of 
56- to 65-percent predicted, a rating in excess of 10 percent 
prior to November 25, 1998, is not warranted for the service-
connected COPD with pulmonary emphysema under either the old 
or new schedular rating criteria.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue prior to November 25, 1998.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

A rating in excess of 10 percent for the service-connected 
lung disability for the period from September 7, 1995, to 
November 24, 1998, is denied.  


REMAND

The appellant has been incarcerated since January 2002, with 
a minimum discharge date of July 23, 2029.  The most recent 
VA examinations of the appellant pertaining to his migraine 
headaches and his hearing loss date from February and March 
2000, and are thus now about six years old.  Although the 
appellant reportedly failed to report for scheduled official 
examinations at a VA facility in June and December 2002, June 
2004, and August 2005, there is no indication in the present 
record of the RO's efforts to get a fee-basis examiner to 
conduct these examinations at the correctional facility, nor 
an explanation as to why a qualified medical examiner 
employed by VA was not directed to perform these examinations 
at the correctional facility.  This appears to be the minimum 
effort required by VA to fulfill its duty to assist this 
appellant.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  
As the Board pointed out in the May 2003 Remand of this 
appeal, an incarcerated veteran should be accorded the same 
care, consideration, and assistance as his fellow, non-
incarcerated veterans.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims seeking 
increased ratings for bilateral hearing 
loss and migraine headaches, to include 
notice that the appellant should submit 
any pertinent evidence in his possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical treatment records 
which are not already of record.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for official VA 
medical examinations in order to 
determine the current nature and severity 
of the service-connected bilateral 
hearing loss and migraine headaches.  
Since the appellant is currently 
incarcerated, the AMC or the RO should, 
at a minimum, document efforts to get a 
fee-basis examiner or examiners to 
conduct these examinations at the 
correctional facility, and/or provide an 
explanation as to why a qualified medical 
examiner and/or audiologist employed by 
VA was not directed to perform these 
examinations at the correctional 
facility.  See Bolton v. Brown, 8 Vet. 
App. 185, 191 (1995).  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications since June 1996.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


